       Case 1:15-cr-00663-CM Document 113 Filed 06/03/21 Page 1 of 1
                                          LAW OFFICES OF
              SCOTT       B.   TULMAN          &    ASSOCIATES,        PLLC
                                   THE HELMSLEY BUILDING
                                      230 PARK AVENUE
                                            18TII FLOOR
                                 NEW YORK. NEW YORK 10160
                                          (212) 867-3600
                                  TELECOPIER: (212) 867·1914

                                    WWW.TULMANLAW COM




                                                     June 3, 2021

The Honorable Colleen McMahon
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Ramiz Povatai
              15 Cr. 663 (CM)

Dear Chief Judge McMahon:

       I represent Ramiz Povataj in connection with this pending Violation of Supervis
Release proceeding ("VOSR"). By this letter, I request that the hearing scheduled fo e
adjourned to June 23, 2021, atl2:00 p.m., and that the proceeding be conducted remotel .
The adjournment is requested so that my client and I can review recently provided disco ery so
we can determine whether a pre-hearing disposition can be worked out between the part es.

       The Government consents to this adjournment.




SBT:ss
cc: Kimberly Ravener, Esq., AUSA




      •                              I
   usocs,DNY                          \
    DOCUMENT               \·


                        :p:-.
    ELEtTiO~lCALLY FILI. D \
    DOC#:
    DATE FILED:       ~ll: ~/-. _ ·-
